DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 09 February 2021.
Claims 1-10 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed  invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of  invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-7 are directed to a system (i.e. machine), claim 8-10 are directed to a method (i.e. a process). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1 and 8 recite in part, receive one or more selections of a plurality of positive parameters and a plurality of negative parameters about the product, from one or more users; compute an aggregate value for each of the plurality of positive parameters and each of the plurality of negative parameters using one or more received selections; rank the plurality of positive parameters and the plurality of negative parameters based on the aggregate value computed for each of the plurality of positive parameters and each of the plurality of negative parameters; compute a positive aggregate value and a negative aggregate value based on one or more top-ranked plurality of positive parameters and one or more top-ranked plurality of negative parameters, respectively; determine a review quotient by computing a ratio between the positive aggregate value and the negative aggregate value; compare the review quotient determined with a predefined threshold value; recommend one or more new users to purchase the product based on the review quotient determined. 
The limitations as drafted recites a process that under their broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper. The claims encompass a user by pen and paper or mentally, computing an aggregate value for each of the plurality of positive parameters and each of the plurality of negative parameters using one or more received selections; ranking the plurality of positive parameters and the plurality of negative parameters based on the aggregate value computed for each of the plurality of positive parameters and each of the plurality of negative parameters; computing a positive aggregate value and a negative aggregate value based on one or more top-ranked plurality of positive parameters and one or more top-ranked plurality of negative parameters, respectively; determining a review quotient by computing a ratio between the positive aggregate value and the negative aggregate value; comparing the review quotient determined with a predefined threshold value. The mere nominal recitation of a review receiving module operable by the one or more processors, a review quotient computing module operable by the one or more processors to accomplish the claimed steps does not take the claims out of the mental processes grouping. 
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.  
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the determining step could be performed more efficiently via a system does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”). Therefore, the claims recite an abstract idea.
Additionally, the claimed limitations as drafted are directed to a method of managing user interactions and personal behavior because the claim limitations are directed to receiving reviews from users and providing recommendations to new users based on the analysis of the received reviews. The mere nominal recitation of a review receiving module operable by the one or more processors, a review quotient computing module operable by the one or more processors, and 17a recommendation module operable by the one or more processors, to perform the claimed steps does not ta take the claims out of the methods of organizing human activity grouping. Therefore, the claims recite an abstract idea.
Dependent claims 2-3, 5-7, and 10 reiterate the same abstract idea as above with further embellishments such as, wherein the plurality of positive parameters represents a plurality of positive qualities of the product; wherein the plurality of negative parameters represents a plurality of negative qualities of the product; wherein the predefined threshold value is 1; wherein the product is recommended to the one or more new users if the review quotient determined is greater than the predefined threshold value; prevent the one or more users from selecting different set of the multiple positive parameters and the multiple negative parameters; recommending, the one or more new users to purchase the product based on if the review quotient determined is greater than the predefined threshold.
The dependent claims are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1 and 8.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1-10 recite additional elements including: a review receiving module operable by the one or more processors, a review quotient computing module operable by the one or more processors, database and a server. In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “processors” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the  invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the modules and processors as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving, computing, ranking, storing, determining and providing data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Claims, 1, 4, 8 and 9 recite additional elements including, “recommend one or more new users to purchase the product based on the review quotient determined” and “wherein the one or more selections received from the one or more users are stored in a database hosted in a server.” The recommending and storing steps are recited at a high level of generality (i.e. a general means of recommending data and storing data for use in the computing), and amount to mere data gathering and data output, which is a form of insignificant extra-solution activity. See MPEP §2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As a whole, claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computing components are being used as tools to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”). 
For the recommending and storing steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. See MPEP 2106.05(d).  The legal precedent in Versata  Dev. Group, Inc. v. SAP Am., Inc. and OIP Techs court decisions cited in MPEP §2106.05(d)(II) indicated that storing, retrieving information in memory and presenting offers and are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  
Considered as an ordered combination, the system components of the claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-access/display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. 
Thus, after considering all claim elements, both individually, in combination and in ordered combination, it has been demonstrated that claims 1-10 as a whole are not sufficient to transform the abstract idea into a patent-eligible  invention since the claim limitations fail to integrate the judicial exception into a practical application nor amount to significantly more than an abstract idea. Accordingly, claims 1-10 are directed to non-statutory and ineligible subject matter under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parveen et al (US 20170068999 A1, hereinafter “Parveen”) in view of Byron et al (US 2019/0095973 A1).
Claims 1 and 8: Parveen discloses a method and a system for reviewing a product, comprising: one or more processors; a review receiving module operable by the one or more processors, wherein the review receiving module is configured to receive one or more selections of a plurality of positive parameters and a plurality of negative parameters about the product, from one or more users (see Fig. 8: system modules. [0049]: For each product being analyzed, a feature set for the product is produced (block 302). The feature set will be the set of attributes for which the analysis will be done.  0052] An exemplary feature set for a camera might be (body, lens, zoom, flash, screen battery, focus, weight, face-detection, pixels, etc.).  [0060-0062]: user provides review about a camera. The polarity/sentiment (i.e. positive or negative) values are assigned to features of the camera. See also Fig. 4).
a review quotient computing module operable by the one or more processors, wherein the review quotient computing module is configured to: compute an aggregate value for each of the plurality of positive parameters and each of the plurality of negative parameters using one or more received selections from the review receiving module (see Fig. 8, [0068] Each of columns 510, 520, and 530 represent different reviews. Each of rows 515, 525, 535, and 545 represents different features of the product being reviewed. The intersection of each row and column represents each feature in each review. The feature score is calculated in a manner such as that presented above. [0069] It can be illustrative to compare FIG. 4 and FIG. 5. Here, it can be assumed that FIG. 5 is a different representation of the data from FIG. 4. For example, with reference to FIG. 4, feature 1 of review 1 had three different polarities. With reference to FIG. 5, the three different polarities of feature 1 of review 1 have been combined to form a feature score for that review. [0070] An embodiment can access table 500, aggregate all the scores for a feature, and normalize the scores by the number of reviews to obtain the final feature score).
rank the plurality of positive parameters and the plurality of negative parameters based on the aggregate value computed for each of the plurality of positive parameters and each of the plurality of negative parameters (see [0075] After the above embodiment is performed, an embodiment now has a score of every feature for each review. If the score s.sub.ij is above a threshold (e.g., zero), then the feature f.sub.i can be determined to be a “good” feature based on the review R.sub.j. Similarly, if the score s.sub.ij is below a threshold (e.g., 0), then the feature f.sub.i can be determined to be a “bad” feature based on the review R.sub.j. The threshold between a “good” feature and a “bad” feature can be different from that described above. In an embodiment where the threshold is 0 for both good features and bad features, the feature score can be only good or be bad (except for the unusual case of a feature score being exactly 0). In some embodiments, the threshold scores can be set such that there are some features that are neither good nor bad. For example, the threshold for being considered a “good” feature can be above 0.5. The threshold for being considered a “bad” feature can be negative 0.5. Thus, there would be some features that are good, some features that are bad, and some features that are neutral (i.e., neither “good” nor “bad”). In some embodiments, the threshold for being considered “good” or “bad” can be adjusted by a user. [0076] In some embodiments, as part of block 312, all feature scores can be displayed to a user. In some embodiments, only “good” feature scores can be displayed to a user. In some embodiments, only “bad” feature scores can be displayed to a user. In some embodiments, both “good” and “bad” feature scores can be displayed to a user. Such a task can be accomplished in a number of different manners. In some embodiments, a first threshold score is established. The feature score for each feature of a product is compared to the first threshold score. Thereafter, only feature scores greater than the first threshold score are displayed. In a similar manner, a second threshold score can be established. Thereafter, only feature scores lower than the second threshold score are displayed).
Parveen does not expressly disclose the following limitations but Byron which also discloses a review system and method teaches, compute a positive aggregate value and a negative aggregate value based on one or more top-ranked plurality of positive parameters and one or more top-ranked plurality of negative parameters, respectively; determine a review quotient by computing a ratio between the positive aggregate value and the negative aggregate value; compare the review quotient determined with a predefined threshold value (see [0034] Next, at 206, the product attribute desirability program 110A, 110B calculates a desirability score for each product feature. The desirability score may be a numerical value measuring the importance of a feature based on the parsed product reviews that may be calculated as a comparison of the positive review and the negative reviews of each feature. For example, if a specific feature received 20 positive reviews and 10 negative reviews, the product attribute desirability program 110A, 110B may calculate the desirability score as +10 since more positive reviews were received than negative reviews. attribute desirability program 110A, 110B may sort each product feature or attribute by the desirability score thereby placing the features or attributes with the highest desirability score, or more important features and attributes according to product reviews, above features or attributes with lower desirability scores. In at least one other embodiment, the product attribute desirability program 110A, 110B may categorize each feature or attribute based on the desirability score satisfying a threshold value, or a preferred desirability score. For example, features or attributes with a desirability score that satisfies a threshold may be assigned a “necessary” tag to indicate that the specific feature or attribute is highly desirable based on the parsed product reviews. [0042]: The product attribute desirability program 110A, 110B may plot the data within Table 1 to generate the attribute tradeoff graph 300 so the user may visually analyze at what screen resolution value the total number of positive reviews outweigh the total number of negative reviews. The positive and negative ratios may demonstrate the favorability or unfavorability of particular features. In the attribute tradeoff graph 300, the tradeoff value is approximately 14 megapixels. Therefore, high positive and negative ratios at both ends of the value range may show that the particular feature (e.g., sensor resolution in Table 1) may be a feature users care about in a camera, and that a high resolution camera is preferred. The attribute tradeoff graph 300 may be presented to the user through a graphical user interface of the client computing device 102); a recommendation module operable by the one or more processors, wherein the recommendation module is configured to recommend one or more new users to purchase the product based on the review quotient determined (see P[0044-0046]: recommending the positive attributes of the product to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the review method and system of Parveen, compute a positive aggregate value and a negative aggregate value based on one or more top-ranked plurality of positive parameters and one or more top-ranked plurality of negative parameters, respectively; determine a review quotient by computing a ratio between the positive aggregate value and the negative aggregate value; compare the review quotient determined with a predefined threshold value; and a recommendation module operable by the one or more processors, wherein the recommendation module is configured to recommend one or more new users to purchase the product based on the review quotient determined as taught by Bryon because it would provide guidance to a user querying about the product (Byron, [0017]).
Claim 2: The combination of Parveen and Bryon discloses the claimed invention as applied to claim 1 above. Parveen further discloses wherein the plurality of positive parameters represents a plurality of positive qualities of the product (see [0060-0062]).  
Claim 3: The combination of Parveen and Bryon discloses the claimed invention as applied to claim 1 above. Parveen further discloses wherein the plurality of negative parameters represents a plurality of negative qualities of the product  (see [0060-0062]).  
Claims 4 and 9: The combination of Parveen and Bryon discloses the claimed invention as applied to claims 1 and 8 respectively above. Parveen further discloses, wherein the one or more selections received from the one or more users are stored in a database hosted in a server (see [0067]: user reviews stored in database of eCommerce providers).
Claim 5: The combination of Parveen and Bryon discloses the claimed invention as applied to claim 1 above. Parveen further discloses wherein the predefined threshold value is 1 (see [0102]).  
Claims 6 and 10: The combination of Parveen and Bryon discloses the claimed invention as applied to claims 1 and 8 above. Parveen further discloses wherein the product is recommended to the one or more new users if the review quotient determined is greater than the predefined threshold value (see [0076] In some embodiments, as part of block 312, all feature scores can be displayed to a user. In some embodiments, only “good” feature scores can be displayed to a user. In some embodiments, only “bad” feature scores can be displayed to a user. In some embodiments, both “good” and “bad” feature scores can be displayed to a user. Such a task can be accomplished in a number of different manners. In some embodiments, a first threshold score is established. The feature score for each feature of a product is compared to the first threshold score. Thereafter, only feature scores greater than the first threshold score are displayed. In a similar manner, a second threshold score can be established. Thereafter, only feature scores lower than the second threshold score are displayed).  
Claim 7: The combination of Parveen and Bryon discloses the claimed invention as applied to claim 1 above. Parveen discloses a verification module operable by the one or more processors, wherein the verification module is configured to prevent the one or more users from selecting different set of the multiple positive parameters and the multiple negative parameters (see [0049-0050]: For each product being analyzed, a feature set for the product is produced (block 302). The feature set will be the set of attributes for which the analysis will be done. There can be several manners in which a feature set can be created. In some embodiments, the specifications can be analyzed, and the most important attributes mentioned in its specifications can be added to the feature set. Hence user reviews are extracted and analyzed for positive and negative parameters).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maddali et al (US 2014/0309987 A1 see [0064] When the test for the particular feedback text is completed (which may be tested by implementation of a loop similar to that discussed above for FIG. 9) the negative word counter and the positive word counter indicate that the feedback test is are totaled and the ratio of positive/(positive+negative) may be used to determine if the feedback is significantly positive. Stated another way, the total and ratio may be considered a calculation of a score or threshold which, if it exceeds a predetermined amount, indicates that the feedback text indicates an overall positive sentiment. The thresholds of positiveness of a feedback comment may be very high but could be adjusted as needed. In one embodiment, the score or threshold is calculated if the test at 940 does not result in the feedback text being flagged as negative as at 970. [0065] When the test for the particular feedback text is completed (which may be tested by implementation of a loop similar to that discussed above for FIG. 9) the negative word counter and the positive word counter are totaled and the ratio of positive/(positive+negative) may be used to determine if the feedback is significantly positive).
Langdon et al (US Patent #11,250,450 B1 see col. 8 lines 18-29: In some embodiments, one or more attribute descriptors associated with a commercial entity or object may be displayed for a consumer. The top n number of attribute descriptors may be selected for display based on their ratings. Certain embodiments may provide different visualization options to provide rating or review information in a succinct and easy to view manner. For example, consumers may be allowed to quickly determine the ratio between the positive and negative ratings without having to read the attribute descriptors (e.g., by providing positive ratings in green font and negative ratings in red font and by varying the font size based on the magnitude of the ratings). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629